                  Case 3:20-cv-00353-JAM Document 2 Filed 03/16/20 Page 1 of 5

                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT


                         TRANSMITTAL FORM TO DISTRICT COURT REGARDING
                                APPEALS AND RELATED DOCUMENTS



Debtor(s) Name: John Alan Sakon
Bankruptcy Case No. 19−21619
Adversary Case Name:
Adversary Case No.
Previous Civil No.
Previous Miscellaneous No.
Transmittal Document No.: 163

To the District Court:

Attached please find the following checked items:


  1.       Motion for Leave to Appeal (only)
       If indicated below, the Notice of Appeal is attached:
           Notice of Appeal attached

  2.     Notice of Appeal (only)

  3.     Related documents as indicated below:
         Designation of items designated by the Appellant
         Designation of items designated by the Appellee
         Cross Appeal
         Amended Appeal
         Original Court Exhibits, via mail or hand delivery (indicate how many)
         Transcripts
         Other

  4. Other applicable information:

   Filing Fee     Paid     Not Paid
   Appellant's name: John Alan Sakon, 82 Folly Brook Lane, Manchester, CT 06040
   Appellant's attorney: Pro Se
   Appellee's name: A&F Main Street Associates
   Appellee's attorney: Thomas P. Moriarty, Esq., Moriarty, Paetzold & Sherwood, 2230 Main Street, Glastonbury,
CT 06033
   Additional Interested Parties:


By Regina S. Miltenberger                                      Date: 3/16/20
  Deputy Clerk, U. S. Bankruptcy Court
Case 3:20-cv-00353-JAM Document 2 Filed 03/16/20 Page 2 of 5
                Case 3:20-cv-00353-JAM Document 2 Filed 03/16/20 Page 3 of 5

                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT


           ACKNOWLEDGEMENT OF RECEIPT OF TRANSMITTAL BY DISTRICT COURT



Debtor(s) Name: John Alan Sakon
Bankruptcy Case No.: 19−21619
Adversary Case No.:
Previous Civil No.:
Previous Miscellaneous No.:
Transmittal Document No.: 163
Transmittal dated: 3/16/20

To the Bankruptcy Court:


The following number has been assigned:


                          3:20-cv-00353-JAM
   X Civil No. Assigned _____________________
     Miscellaneous No. Assigned _____________________
   X I hereby acknowledge receipt of the items indicated on the Transmittal sheet referenced above.
     I hereby return the original item(s) indicated on the Transmittal sheet referenced above.



     /s/Nick Fanelle
By ________________________________                                 3/17/2020
  Deputy Clerk, U. S. District Court                       Date: ______________________________
           Case 3:20-cv-00353-JAM Document 2 Filed 03/16/20 Page 4 of 5


From:           CTBECF_Courtmail@ctb.uscourts.gov
To:             Courtmail@ctb.uscourts.gov
Subject:        19-21619 Transmittal regarding Appeal and/or related documents (USDC)
Date:           Monday, March 16, 2020 11:38:55 AM




***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30-page limit do not apply.

                                         U.S. Bankruptcy Court

                                         District of Connecticut

Notice of Electronic Filing

The following transaction was received from Miltenberger, Regina S. entered on 3/16/2020 at
11:37 AM EDT and filed on 3/16/2020
Case Name:           John Alan Sakon
Case Number:         19-21619
Document Number: 163

Docket Text:
Transmittal of Notice of Appeal to U.S. District Court (RE:)[162] Notice of Appeal filed by
Debtor John Alan Sakon. Re: [129] Order Denying Motion to Extend Time to Assume or
Reject Lease. (Miltenberger, Regina)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:H:\Appeals\Sakon Appeal.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1018027260 [Date=3/16/2020] [FileNumber=13836914-
0] [4adf159828fd840ca44ba6690446f183879dd49bda377f1f55e2d162afb498ac2c
4927a5f18ff6272f9a8fd0696f88ab03084fbb30203a27e4b3c63fb33c23b1]]

19-21619 Notice will be electronically mailed to:

Donald E. Frechette on behalf of Creditor Cyhani Ventures, Inc.
donald.frechette@lockelord.com, loumarie.sanchez@lockelord.com

Eric S. Goldstein on behalf of Creditor Town of Glastonbury
egoldstein@goodwin.com, bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

Thomas P. Moriarty on behalf of Creditor A&F Main Street Associates, LLC
tom@mpslawfirm.com

Stephen Sakonchick, II on behalf of Interested Party Stephen Sakonchick, II
        Case 3:20-cv-00353-JAM Document 2 Filed 03/16/20 Page 5 of 5


sakon@flash.net

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

Jaime Ashley Welsh on behalf of Creditor Town of Glastonbury
jwelsh@goodwin.com

19-21619 Notice will not be electronically mailed to:

Steven E. Mackey on behalf of U.S. Trustee U. S. Trustee
Office of the U.S. Trustee
The Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510

John Alan Sakon
82 Folly Brook Lane
Manchester, CT 06040

Synchrony Bank
c/o PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, VA 23541
